Citation Nr: 1616454	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating prior to July 11, 2012 for residuals of prostate cancer.

3.  Entitlement to an initial rating in excess of 20 percent starting on July 11, 2012 for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from February 1958 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, a rating decision in June 2013 increased the rating for residuals of prostate cancer to 20 percent, effective July 11, 2012.

The issue of service connection for a skin disorder has been raised by the record in a Statement in Support of Claim received January 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for an acquired psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  For the period prior to June 17, 2013, the Veteran's residuals of prostate cancer have been manifested by daily urinary voiding intervals of 1 to 2 hours and awakening 3 to 4 times per night to void, and leakage that resulted in wearing absorbent material that must be changed less than 2 times per day; marked obstructive symptomatology is not shown.

2.  Beginning June 17, 2013, the residuals of prostate cancer have been manifested by urinary leakage and required the use of absorbent materials that must be changed 3 to 5 times per day.

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but not higher, for residuals of prostate cancer for the period prior to July 11, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer prior to June 17, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  The criteria for an initial rating of 60 percent for residuals of prostate cancer starting June 17, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The July 2011 rating decision on appeal granted service connection for the Veteran's residuals of prostate cancer, and assigned a disability rating and effective date for the award.  The Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the appellant nor his representative has identified any deficiency in notice that would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has also been afforded a meaningful opportunity to participate effectively in the processing of the claim.  No prejudicial notice error has been shown. 
VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records and post-service treatment records have been obtained and they are associated with the claims file.  A QTC examination was conducted in July 2012.  The examination is adequate since it describe the Veteran's disability, his complaints, and impact on his level of functioning.

In June 2013, the Veteran reported symptoms that indicated his disability had worsened.  Typically, when there is an indication that the disability has worsened, the matter is remanded for a new examination to obtain current findings.  Snuffer v Gober, 10 Vet App. 400 (1997), Caffrey v Brown, 6 Vet App. 377 (1994).  In this case, however, the Board finds a remand is not necessary.  The type of symptoms associated with the Veteran's disability, such as voiding frequency and dysfunction, are largely self-reported.  As his substantive appeal adequately describes his symptoms, addresses the criteria, and essentially provides information that would be reported on a DBQ report, it is not necessary to remand the case for another examination.  Furthermore, there is no prejudice to the Veteran since the highest schedular rating for voiding dysfunction  is being assigned based on his statement.

All necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2015).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding. For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4.  Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The medical evidence shows the Veteran was diagnosed with prostate cancer in April 2000 and underwent a prostatectomy.  There has been no evidence of recurrence.  See Medical Treatment Record - Non-Government received May 12, 2011 and VA Examination received July 11, 2012.  The Veteran has not alleged recurrence and there is no assertion or clinical evidence that his residuals have included symptoms of renal dysfunction.  Accordingly, the Board will rate the Veteran's disability based on residual voiding dysfunction.  

In his November 2011 notice of disagreement, the Veteran stated that the disability warranted a compensable rating since his urinary frequency during the day was every couple of hours and he reported having to get up at least twice at night to urinate.  See Statement in Support of Claim received December 6, 2011.  

On July 2012 QTC examination, the Veteran was found to have voiding dysfunction that caused urine leakage that required a change of absorbent material less than 2 times a day and urinary frequency that was at intervals of every 2 to 3 hours and nighttime awakening 2 times to void.  Obstructed voiding consisted of hesitancy, slow or weak stream, and decreased force of stream, none of which was of marked severity.  See VA Examination received July 11, 2012.

In his substantive appeal dated June 17, 2013, the Veteran asserted that the rating for his prostate cancer residuals should be even higher since he constantly wore absorbent materials that he had to change 3 to 5 times a day and frequent urination that resulted in him awakening 5 or more times at night to urinate.  See VA 9 Appeals to Board of Appeals received June 24, 2013.

The symptoms the Veteran reported in his notice of disagreement are no different from what he reported during his July 2012 QTC examination.  At both times, the Veteran reported symptoms of urinary frequency and leakage that met the criteria for a 20 percent rating.  Consequently, a 20 percent rating is warranted for the period prior to January 11, 2012.  Since more severe symptoms were not shown or reported prior to June 2013, a higher rating under urinary frequency or voiding dysfunction is not warranted.  Symptoms based on obstructive voiding were not marked, so rating the disability on this basis would not result in a higher rating.  

There is no evidence of a change or a worsening of symptoms until the Veteran's substantive appeal was received.  At that time, he reported symptoms of voiding dysfunction that was consistent with a 60 percent rating, which is the highest rating available on a schedular basis.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person the Veteran is competent to give evidence about what he has experienced with the residuals of prostate cancer.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the other available evidence to contradict the Veteran's statements or to suggest he is not credible.  The Board therefore finds his statements, whether made to a medical examiner or VA, are competent, credible, and very probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Consequently, resolving reasonable doubt in the Veteran's favor, a rating of 60 percent for residuals of prostate cancer is assigned as of June 17, 2013, the date of his substantive appeal.  This is the earliest date that it is factually ascertainable he had an increase in symptoms warranting a higher rating.  Furthermore, a 60 percent rating is the highest available schedular rating based on voiding dysfunction.

The Board has also considered whether referral for extraschedular consideration is warranted.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran has not alleged nor does the evidence show that his disability cannot be adequately rated under the schedular criteria.  Specifically, the Board finds that the residuals of prostate cancer are not so unusual or exceptional in nature as to render the schedular ratings assigned for the disability inadequate.  The criteria by which the disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  As shown by the evidence of record, the Veteran's residuals of prostate cancer is manifested by urinary frequency and voiding dysfunction that falls within the parameters of the rating criteria.  

When comparing the disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's residuals of prostate cancer are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to the disability, and different ratings have been assigned that correspond to the different levels of impairment shown by the evidence.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

An initial rating of 20 percent for residuals of prostate cancer for the period prior to July 11, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for residuals of prostate cancer prior to June 17, 2013 is denied.

An initial rating of 60 percent for residuals of prostate cancer for the period beginning on June 17, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran is seeking service connection for PTSD.  Although he has only identified a single psychiatric disorder, VA treatment records contain diagnoses of other acquired psychiatric disorders such as mood disorder, depressive disorder, anxiety disorder, and dysthymic disorder.  See Medical Treatment Record - Government Facility received July 30, 2013 and VA Examination received May 18, 2011.  Therefore, while not formally adjudicated, the additional diagnosed conditions, together with PTSD, are considered to be within the scope of his service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran was afforded a QTC examination in May 2011 for the purpose of identifying the claimed acquired psychiatric disorder and offering an opinion on etiology.  As this examination report is found inadequate to decide the claim, the matter must be remanded.

In this regard, the examiner was unable to diagnosis PTSD on the basis the Veteran did not meet all of the criteria.  He also was specifically asked if the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, to which he responded no.  The Veteran denies this and state he was definitely in fear from hostile enemy attack of mortar and rocket attacks, and that he was in fear for his life while in Da Nang and that they were under constant threat of being overrun.  See Statement in Support of Claim received December 6, 2011 and Notice of Disagreement received September 13, 2013.  He is competent to report the fear he experienced and since the examiner did not take this into consideration it is unclear if the diagnosis would change if he did.

Furthermore, as noted, the Veteran has been given several other diagnoses for acquired psychiatric disorders, but no opinions were offered as to these.

Since the matter is being remanded for additional development, copies of ongoing treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain and associate with the record all ongoing VA treatment records for mental health disorders that have not been associated with the claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The complete electronic claims file must be made available to and reviewed by the examiner.

a) If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that PTSD results from the Veteran's fear of hostile military or terrorist activity.  

b) As to any other acquired psychiatric disability found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to that service.  The examiner is advised that the Veteran has been diagnosed with dysthymic disorder, mood disorder, anxiety disorder and depressive disorder, which should be considered when rendering opinions.

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, should be adjudicated based on the entirety of the evidence.  This must include formal adjudication of the service connection for any acquired psychiatric disability, including, but not limited to, PTSD.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


